Citation Nr: 0939213	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-35 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1990 to August 1999.  Service in Southwest Asia is 
indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the Veteran's claim.  During 
the course of the appeal, original jurisdiction was 
transferred to the Atlanta, Georgia RO.

In August 2009, the Veteran presented sworn testimony during 
a personal hearing in Atlanta, Georgia, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.  

Issues not on appeal

The June 2005 rating decision also denied the Veteran's claim 
of entitlement to service connection for bilateral knee 
disabilities.  The Veteran disagreed with the RO's denial of 
service connection as to this issue.  A statement of the case 
(SOC) was issued in November 2005 as to both the bilateral 
knee disabilities and the sleep apnea.  The Veteran filed a 
substantive appeal [VA Form 9] in November 2005; however, he 
specifically referenced only the issue of service connection 
for sleep apnea.  An appeal as to the bilateral knee 
disability issue has therefore not been perfected.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2009) [if 
the SOC addressed multiple issues, the substantive appeal 
must either indicate that all issues are being appealed or it 
must specifically identify the issues being appealed].  
Accordingly, the issue of entitlement to service connection 
for bilateral knee disabilities is not in appellate status 
and will be addressed no further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [the request for appellate 
review is completed by the claimant's filing of a substantive 
appeal after a SOC is issued by VA].

During the pendency of the appeal, the Veteran filed claims 
of entitlement to increased disability ratings for his 
service-connected bilateral shin splints and allergic 
rhinitis.  He also filed a claim of entitlement to service 
connection for posttraumatic stress disorder.  A rating 
decision dated February 2008 denied the Veteran's claims.  As 
evidenced by the claims folder, a notice of disagreement 
(NOD) was not filed and said issues are, therefore, not in 
appellate status.  See Archbold, supra.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's currently diagnosed sleep apnea is related to his 
military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed sleep apnea was not 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for sleep 
apnea, which he contends was incurred during his active 
military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated March 
2005.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the March 2005 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The March 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in a VCAA letter 
dated March 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Despite not being afforded a subsequent adjudication 
following the issuance of the Dingess letter, the Veteran has 
not been prejudiced because elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the service connection claim.  The Veteran's claim 
was denied based on element (2), in-service disease or 
injury, and element (3), medical nexus.  As explained above, 
the Veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, service personnel records, the Veteran's 
statements, and VA treatment records.  

The Veteran was not afforded a VA examination to address his 
sleep apnea claim.  The Board is aware of the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination as to the Veteran's service 
connection claim is unnecessary in this case, because there 
is no objective and competent evidence of an in-service 
disease or injury pertaining to the Veteran's sleep apnea.  
Under such circumstances, an examination is not required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
the evidence does not support a finding that the Veteran was 
diagnosed with or treated for sleep apnea during his military 
service.  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2009).  He has retained the services of a 
representative and, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).




Analysis

The Veteran seeks service connection for sleep apnea, which 
he contends developed during his military service.  See the 
Veteran's VA Form 9 dated November 2005.

As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.

With respect to Hickson element (1), VA treatment records 
dated September 2007 document a diagnosis of unspecified 
sleep apnea.  Accordingly, element (1), current disability, 
is satisfied.  The Board further notes that the law and 
regulations pertaining to service connection for undiagnosed 
illnesses resulting from the Persian Gulf War service are not 
for application because the Veteran has a diagnosed 
disability, namely sleep apnea.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. 
§ 3.317 (2009).  

As to Hickson element (2), the Board will separately address 
in-service injury and disease.

With regard to in-service injury, there is no evidence that 
the Veteran incurred an injury during his military service 
that resulted in sleep apnea and the Veteran has pointed to 
none.  

Concerning in-service disease, the Veteran has asserted that 
he was treated for "sleep problems" during his military 
service.  See, e.g., the VA Form 9 dated November 2005.  

Crucially, the Veteran's service treatment records are 
pertinently absent any diagnosis of or treatment for sleep 
apnea.   The Board notes that in-service complaints of 
congestion, upper respiratory infection, and sinus problems 
were noted in the service treatment records.  See, e.g., the 
service treatment records dated December 1998, January 1995, 
and December 1994.  However, there was no indication in those 
records or in any other service treatment records that the 
Veteran was experiencing any sleeping problems including 
sleep apnea.  

Accordingly, the Veteran's recent statements of in-service 
treatment for sleep problems are not supported by the 
contemporaneous medical evidence and are, therefore, of 
little probative value.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Moreover, the competent 
medical evidence does not document a complaint of or 
treatment for sleep problems until March 2005, over five 
years after the Veteran's military discharge.  See the VA 
treatment record dated March 2005.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider a veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].

The Board has no reason to disbelieve the Veteran's sworn 
testimony that he snored and experienced frequent waking 
during his military service.  See the August 2009 Board 
hearing transcript, pgs. 5-6.  However, in the Board's 
judgment sleep apnea is not the type of disability that can 
be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Therefore, as to the Veteran's 
statements that the in-service snoring and frequent waking 
were symptoms of sleep apnea, it is well-established that a 
lay person without medical training, such as the Veteran, is 
not competent to opine as to the significance of any 
purported in-service symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2009) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, such statements 
by the Veteran are not competent medical evidence and do not 
serve to establish that he suffered from sleep apnea during 
his military service.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

In sum, a preponderance of the evidence indicates that the 
Veteran was not diagnosed with or treated for sleep apnea 
during his military service.  Accordingly, Hickson element 
(2), in-service disease or injury, has not been met as to the 
claim, and it fails on this basis alone.

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the Veteran's currently 
diagnosed sleep apnea to his military service.  To the extent 
that the Veteran or his representative are contending that a 
medical relationship exists between the Veteran's sleep apnea 
and military service, any such statements offered in support 
of the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
supra; see also 38 C.F.R. § 3.159(a)(1) (2009).

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Board recognizes the Veteran's 
contention that he has experienced sleep apnea since his 
discharge from military service, competent medical evidence 
documenting continuous symptomatology is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  

Specifically, the earliest reference to sleep problems 
following the Veteran's discharge from military service was 
in March 2005, over five years after he left military 
service.  See Maxson, supra; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].  Continuity of symptomatology 
after service is therefore not demonstrated.

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis as well.
For the reasons stated above, the Board finds that the 
competent medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed sleep apnea 
was not incurred in or aggravated during his active duty 
service.  Hickson elements (2) and (3) have not been met.  A 
preponderance of the evidence is against the claim.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


